In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00292-CR

____________________


MAIA NJERI MARSHALL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92084




MEMORANDUM OPINION
 Appellant Maia Njeri Marshall was indicted for felony theft with prior theft
convictions.  Njeri pled guilty pursuant to a plea bargain agreement.  The trial court found
the evidence sufficient to find Marshall guilty, but deferred further proceedings, placed
Marshall on community supervision for five years, and assessed a fine of $1000.  The State
subsequently filed a motion to revoke Marshall's unadjudicated community supervision.
Marshall pled "true" to one of the alleged violations of the terms of her community
supervision.  The trial court found that Marshall violated the conditions of her community
supervision, found Marshall guilty of felony theft, and assessed punishment at eighteen
months of confinement in a state jail facility.  Marshall then filed this appeal. 
	Marshall's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Marshall filed a pro se brief in response.  The Court of Criminal Appeals directs
that we not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                                                                                                 
                                                                            __________________________________
                                                                                               CHARLES KREGER
                                                                                                          Justice

Submitted on July 29, 2009 
Opinion Delivered August 26, 2009
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.